174 P.3d 996 (2007)
2007 OK 66
In the Matter of the REINSTATEMENT OF Patricia J. TUBB, to Membership in the Oklahoma Bar Association and to the Roll of Attorneys.
SCBD No. 5238.
Supreme Court of Oklahoma.
September 11, 2007.

ORDER
The petitioner, Patricia J. Tubb (Tubb/petitioner) voluntarily resigned from the Oklahoma Bar Association on December 20, 2000. On November 7, 2006, Tubb petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. On June 7, 2007, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal and the tribunal recommended that the attorney be reinstated. Upon consideration of the matter, we find:
1) The petitioner has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S.2001, ch.1, app. 1-A.
2) The petitioner has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law in the State of Oklahoma.
3) The petitioner has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association.
4) The petitioner has established by clear and convincing evidence that she possesses the good moral character which would entitle her to be reinstated to the Oklahoma Bar Association.
5) The petitioner has taken 37 hours of MCLE since January of 2007, and because she has complied with the spirit of Rule 3, Rules for Mandatory Continuing Legal Education, 5 O.S.2001, ch.1, app. 1-B, additional MCLE for the year 2007 should be waived.
IT IS THEREFORE ORDERED that the petition of Patricia Jeannine Tubb for reinstatement be granted. Under the facts presented, we hold that the requirement for additional MCLE for the year 2007 should be, and is hereby, waived.
IT IS FURTHER ORDERED that Reinstatement is conditioned upon: 1) the payment of $700.52 in costs associated with these proceedings; and 2) the payment of dues for calendar year 2007. Costs and dues shall be paid within 30 days of the date of this order and reinstatement is conditioned upon such payment.
/s/ James R. Winchester CHIEF JUSTICE
WINCHESTER, C.J., EDMONDSON, V.C.J., HARGRAVE, OPALA, KAUGER, WATT, TAYLOR, COLBERT, JJ., concur.